MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                   FILED
regarded as precedent or cited before any                           Mar 31 2020, 9:31 am
court except for the purpose of establishing                            CLERK
the defense of res judicata, collateral                             Indiana Supreme Court
                                                                       Court of Appeals
estoppel, or the law of the case.                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Deidre L. Monroe                                         Curtis T. Hill, Jr.
Lake County Public Defender                              Attorney General of Indiana
Crown Point, Indiana
                                                         Abigail R. Recker
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the Termination                         March 31, 2020
of the Parent-Child Relationship                         Court of Appeals Case No.
of A.G. (Child) and R.R.                                 19A-JT-2289
(Father);                                                Appeal from the Lake Superior
R.R. (Father),                                           Court
                                                         The Honorable Thomas P.
Appellant-Respondent,
                                                         Stefaniak, Judge
        v.                                               Trial Court Cause No.
                                                         45D06-1904-JT-126
The Indiana Department of
Child Services,
Appellee-Petitioner



May, Judge.

Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020              Page 1 of 14
[1]   R.R. (“Father”) appeals the involuntary termination of his parental rights to

      A.G (“Child”). 1 Father argues the trial court’s findings do not support its

      conclusions that there existed a reasonable probability the conditions under

      which Child was removed from his care would not be remedied and that

      termination of Father’s parental rights was in Child’s best interests. We affirm.



                                Facts and Procedural History
[2]   C.G. (“Mother”) gave birth to A.G. on August 27, 2017. Mother did not

      receive prenatal care and tested positive for illegal substances—benzodiazepine

      and THC—at the time of delivery. Father was not present at the time of

      delivery and did not immediately establish paternity. After delivery, A.G.

      experienced substance abuse withdrawal symptoms. On the same day, Father

      and Mother engaged in a physical altercation at the hospital, and staff called

      law enforcement. On August 28, 2017, DCS received a report alleging that

      Child was a victim of neglect because Mother admitted a history of heroin,

      benzodiazepine, THC, and PCP use during the pregnancy. On August 29,

      2017, DCS took Child into custody without a court order because: (1)

      “Mother’s substance abuse is too severe to ensure safety of the child;” (State

      Ex. at 10); and (2) “it is detrimental to the child’s health and welfare to remain




      1
          Mother’s parental rights were also terminated, but she does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020                    Page 2 of 14
      in the home” “due to the severe level of Mother’s substance abuse and the clear

      signs of domestic violence inside the home between Parents.” (Id.)


[3]   On September 5, 2017, DCS filed a verified petition alleging Child to be a Child

      in Need of Services (“CHINS”). On the same day, the court held an initial

      hearing and decided:


              The Court finds that it is in the best interests of the child to be
              removed from the home environment and remaining in the home
              would be contrary to the welfare of the child because the home
              environment is unable to meet the basic needs to the child,
              and/or the home environment poses a danger to the safety of the
              child. Further, the facts stated in the pleadings and papers of the
              DCS and all other service providers filed herein are incorporated
              by reference.


              The Court finds that reasonable efforts to prevent or eliminate
              removal of the child were not required due to the emergency
              nature of the situation because the safety of the child precluded
              the use of family services.


              It is in the best interests of the child to remain outside of the
              parent/guardian/custodian(s)’ custody.


      (App. Vol. II at 6-7.) Child was placed in foster care, where she remained

      throughout these proceedings.


[4]   On October 2, 2017, the court held a dispositional hearing where Mother and

      Father admitted the material allegations of the Petition, and the court declared

      Child a CHINS. The court ordered parents to complete all services offered by

      DCS. Father was ordered to complete the following services and follow all

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020   Page 3 of 14
      recommendations: (1) clinical interview and assessment; (2) substance use

      disorder assessment; (3) parent family functional assessment; (4) random drug

      screens; (5) hair follicle drug screens; (6) home based casework services and

      visitation supervision; (7) domestic violence services; and (8) father engagement

      services to establish paternity of Child.


[5]   A March 6, 2018, DCS progress report stated that Father was becoming more

      compliant with services. On June 11, 2018, DCS’s progress report stated

      Father: (1) was incarcerated for unauthorized entrance into a vehicle and

      resisting law enforcement; and (2) violated his probation. On September 4,

      2018, a DCS progress report stated that Father was released from jail in August,

      but Father had missed or canceled half of the visits scheduled with Child since

      his release. Father participated in two visits in August and cancelled or did not

      appear for two other visits. In September, he participated in three visits and did

      not appear for one visit. On November 20, 2018, DCS’s progress report stated

      that Father was re-arrested on new charges on September 18, thus was unable

      to visit Child.


[6]   On December 11, 2018, DCS filed an emergency request for change of

      placement because on December 7 Mother, who had been granted weekend

      unsupervised visits, was found unconscious from a drug overdose with Child

      sitting next to her, and on December 10 Mother was found unconscious on a

      street in Fort Wayne. On February 18, 2019, DCS’s progress report stated




      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020   Page 4 of 14
      Father had not completed his substance abuse assessment or his initial clinical

      assessment, but he was compliant with his weekly visits with his daughter. 2


[7]   On April 30, 2019, the State filed a petition for involuntary termination of the

      parent-child relationship based on, in part, Father’s noncompliance with

      services. On May 16, 2019, DCS’s progress report stated that Mother and

      Father were inconsistent with their visits. Father was appropriate during visits,

      but he had yet to complete the ordered initial clinical assessment and the

      substance abuse assessment.


[8]   On August 8, 2019, the court held a fact-finding hearing. During the hearing,

      DCS’s Assessment Family Case Manager and DCS’s Ongoing Permanency

      Worker—respectively, Breanne LaPlante and Lisa Sternberg—testified about

      their interactions with Mother and Father during the CHINS proceedings.

      Father also testified about why his parental rights should not be terminated. On

      August 28, 2019, the court involuntarily terminated Father’s parental rights to

      Child.



                                   Discussion and Decision
[9]   We review termination of parental rights with great deference. In re K.S., 750
N.E.2d 832, 836 (Ind. Ct. App. 2001). We will not reweigh evidence or judge




      2
       At this time, Mother complied with her supervised visits with Child, and this specific progress report does
      not mention when Father was released from incarceration.

      Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020                    Page 5 of 14
       credibility of witnesses. In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004),

       trans. denied. Instead, we consider only the evidence and reasonable inferences

       most favorable to the judgment. Id. In deference to the trial court’s unique

       position to assess the evidence, we will set aside a judgment terminating a

       parent’s rights only if it is clearly erroneous. In re L.S., 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999), reh’g denied, trans. denied, cert. denied 534 U.S. 1161, 122 S.

       Ct. 1197 (2002).


[10]   “The traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.” In

       re M.B., 666 N.E.2d 73, 76 (Ind. Ct. App. 1996), trans. denied. A trial court must

       subordinate the interests of the parents to those of the child, however, when

       evaluating the circumstances surrounding a termination. In re K.S., 750 N.E.2d

       at 837. The right to raise one’s own child should not be terminated solely

       because there is a better home available for the child, id., but parental rights

       may be terminated when a parent is unable or unwilling to meet his or her

       parental responsibilities. Id. at 836.


[11]   To terminate a parent-child relationship in Indiana, DCS must allege and

       prove:


                (A) that one (1) of the following is true:
                      (i) The child has been removed from the parent for at least
                      six (6) months under a dispositional decree.
                      (ii) A court has entered a finding under IC 31-34-21-5.6
                      that reasonable efforts for family preservation or
                      reunification are not required, including a description of

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020   Page 6 of 14
               the court’s finding, the date of the finding, and the manner
               in which the finding was made.
               (iii) The child has been removed from the parent and has
               been under the supervision of a county office of family and
               children or probation department for at least fifteen (15)
               months of the most recent twenty-two (22) months,
               beginning with the date the child is removed from the
               home as a result of the child being alleged to be a child in
               need of services or a delinquent child;
        (B) that one (1) of the following is true:
               (i) There is a reasonable probability that the conditions
               that resulted in the child’s removal or the reasons for
               placement outside the home of the parents will not be
               remedied.
               (ii) There is a reasonable probability that the continuation
               of the parent-child relationship poses a threat to the well-
               being of the child.
               (iii) The child has, on two (2) separate occasions, been
               adjudicated a child in need of services;
        (C) that termination is in the best interests of the child; and
        (D) that there is a satisfactory plan for the care and treatment of
        the child.


Ind. Code § 31-35-2-4(b)(2). DCS must provide clear and convincing proof of

these allegations. In re G.Y., 904 N.E.2d 1257, 1260-61 (Ind. 2009), reh’g denied.

“[I]f the State fails to prove any one of these statutory elements, then it is not

entitled to a judgment terminating parental rights.” Id. at 1261. Because

parents have a constitutionally protected right to establish a home and raise

their children, the State “must strictly comply with the statute terminating

parental rights.” Platz v. Elkhart Cty. Dep’t of Pub. Welfare, 631 N.E.2d 16, 18

(Ind. Ct. App. 1994).



Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020   Page 7 of 14
[12]   When, as here, a judgment contains specific findings of fact and conclusions

       thereon, we apply a two-tiered standard of review. Bester v. Lake Cty. Office of

       Family & Children, 839 N.E.2d 143, 147 (Ind. 2005). We determine whether the

       evidence supports the findings and whether the findings support the judgment.
Id. “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the juvenile court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[13]   Father does not challenge the findings, so they stand proven. See Madlem v.

       Arko, 592 N.E.2d 686, 687 (Ind. 1992) (“Because Madlem does not challenge

       the findings of the trial court, they must be accepted as correct.”), reh'g denied.

       Instead, Father challenges the court’s conclusions that: (1) there was reasonable

       probability that the conditions under which Child was removed from his care

       would not be remedied; (2) there was reasonable probability that continuation

       of parent-child relationship posed a threat to Child’s well-being; and (3)

       termination was in Child’s best interests.


                 Reasonable Probability Conditions Not Remedied
[14]   Father argues the trial court’s findings do not support its conclusion that there’s

       a reasonable probability that the conditions under which Child was removed

       from his care would not be remedied. Father asserts that he is “in substantial

       compliance with his case plan” because “he has housing, a job, CDL, negative

       drug screens and has bonded with his daughter.” (Appellant’s Br. at 14.)


       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020   Page 8 of 14
       However, Father claims he did not comply “fast enough to satisfy DCS or the

       [c]ourt[,]” (id. at 15), and he argues that the court’s termination order was error

       because “there was no evidence presented that [F]ather would not continue to

       seek any treatment that would assist him in being reunited with [Child].” (Id. at

       14.) For those reasons, Father believes that termination was clearly erroneous.


[15]   We disagree with Father’s arguments because the court’s findings support its

       conclusion:


               . . . . Father has a long criminal history and was in and out of
               incarceration throughout the CHINS case. . . . Father was
               unavailable to care for the child due to his multiple
               incarcerations. The child became a ward in 2017 and father did
               not participate in the services. Father was charged with
               numerous crimes in 2018 while his child was a ward of the State.
               Father completed the initial assessments in 2019, two years after
               the case began.


               Father recently completed the assessments and the
               recommendations were domestic violence counseling, psychiatric
               evaluation and intensive outpatient substance abuse services.
               Father did not complete the recommended services. Father is not
               consistent with submitting his drug screens. Father is very
               inconsistent with his service providers. Father is very
               inconsistent with his visitations with the child and only has
               attended approximately fifty percent of the scheduled visits.
               Father is a no show for visits, which is detrimental to the child.
               Father has [a] previous mental health diagnosis that he is not
               addressing. Father has not progressed in his services or his
               visitations in the two years that the CHINS case has been open.
               Father’s historic pattern of noncompliance cannot be ignored.



       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020   Page 9 of 14
        Father testified that he now has housing, a job, food stamps, SSI,
        [and] negative drug screens and he feels that he is moving in the
        right direction. Father believes that he and the child are bonded
        and that may likely be the case. However, it takes more than 1
        and ½ hours per week that the visits consisted of to really know
        the rigors of caring for a child and missing 50% of the scheduled
        visits were disappointing to the child.


        Parent[s’] pattern of conduct cannot be ignored. Both mother
        and father have extensive criminal histories with multiple
        incarcerations. Parents have a history of domestic violence issues
        which neither have [sic] addressed. . . . Father has not completed
        domestic violence services.


        The permanency plan changed to termination of parental rights
        and adoption on March 11, 2019.


        Neither parent has remedied the reasons for out of home
        placement for the child.


        Neither parent is providing any emotional or financial support of
        the child. Neither parent has completed any case plan for
        reunification. Neither parent is in a position to properly parent
        this child. The child is in placement and is bonded and thriving.


        Despite attempts at reunification, the child remains outside of the
        parents’ care. The original allegations of neglect have not been
        remedied by the parents. Neither of these parents have
        demonstrated an ability to independently parent the child and
        provide the necessary care, support and supervision. Even
        considering the parent’s [sic] continued involvement in services,
        there is no basis for assuming they will complete the necessary
        services and find one or both of themselves in a position to
        receive the child into the home. The parents failed to utilize the


Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020   Page 10 of 14
                available services and make necessary efforts to remedy the
                conditions, which led to intervention by DCS and the Court.


       (App. Vol. II at 3-4.)


[16]   The conditions under which Child was removed from Father’s care still existed

       while Child was a ward of the State. In his brief, Father claims that he: (1)

       “completed all his probation and [is] free from any court supervision;” (2)

       missed his appointments because he “had scheduling and transportation

       problems with his job;” and (3) recently completed his assessments and “began

       his recommended treatment as a result of the assessments.” (Appellant Br. at

       13.) We are not persuaded by these arguments. Father was charged with

       crimes after DCS intervened. In an effort to reunify Father with Child, DCS

       recommended Father participate in supervised visits; Father missed fifty percent

       of his visits, which often disappointed Child. Father completed the initial

       assessments two years after the case began. We cannot say termination was

       clearly erroneous when the findings support a conclusion that there is a

       reasonable probability that the conditions that resulted in Child being removed

       from Father’s care were not going to be remedied. See In re E.M., 4 N.E.3d 636,

       644 (Ind. 2014) (findings regarding father’s continued non-compliance with

       services support trial court’s conclusion that conditions resulting in children's

       removal from father’s care would not be remedied). 3




       3
        Father also challenges the trial court’s conclusion that the continuation of the parent-child relationship poses
       a threat to the well-being of Child. However, we note that Indiana Code section 31-35-2-4(b)(2)(B) is written

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020                     Page 11 of 14
                                           Child’s Best Interests
[17]   Pursuant to Indiana Code section 31-35-2-4(b)(2)(C), DCS must provide

       sufficient evidence “that termination is in the best interests of the child.” In

       determining what is in the best interests of a child, the trial court is required to

       look beyond the factors identified by DCS and consider the totality of the

       evidence. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App. 2009). In so doing, the

       trial court must subordinate the interests of the parent to those of the child. Id.

       The court need not wait until a child is harmed irreversibly before terminating

       the parent-child relationship. Id. Recommendations of the case manager and

       court-appointed advocate, in addition to evidence the conditions resulting in

       removal will not be remedied, are sufficient to show by clear and convincing

       evidence that termination is in the child’s best interests. Id.


[18]   Father testified that it was not in Child’s best interests if his rights were

       terminated because “I’m fit. I have the financial [sic]. I can nurture her, care

       for her. We got a good bond. And that’s my child, you know what I’m

       saying.” (Tr. Vol. II at 81.) However, Father’s pattern of conduct and criminal

       history indicate that termination of parental rights is in Child’s best interests.

       During the trial, LaPlante testified that Father “was aware that mom had been

       using some of the substances, but wasn’t—wasn’t aware of the extent of the




       in the disjunctive. Therefore, DCS is required to establish by clear and convincing evidence only one of the
       three requirements of subsection (B). In re A.K., 924 N.E.2d 212, 220 (Ind. Ct. App. 2010). We therefore
       review only whether the trial court’s findings supported its conclusion that there is a reasonable probability
       that the conditions that resulted in the children's removal or the reasons for their placement outside the home
       will not be remedied.

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020                   Page 12 of 14
       substance abuse use by mom.” (Id. at 12.) Sternberg testified that she

       attempted, but was not able to make contact with Father during the “multiple

       times that [he] was incarcerated either at Lake County or at Kimbrough due to

       criminal charges.” (Id. at 13.) Father’s criminal history consists of: Level 6

       felony resisting law enforcement, two probation revocations, Class A

       misdemeanor domestic battery, and Class A misdemeanor conversion. (App.

       Vol. II at 125-140.) Three of Father’s offenses occurred while Child was a ward

       of the State.


[19]   Sternberg also testified that even though Father had given her a lease to

       demonstrate he had an apartment, “he wasn’t forthcoming with scheduling an

       appointment with [her] to come out and see it.” (Tr. Vol. II at 35.) Out of the

       six step process of reunifying a child from out of the home placement to in

       home placement, Sternberg testified that Father is only on step one. The record

       also indicates that Father missed about fifty percent of his visits, and of those

       fifty missed visits, he was a no-call or no-show for those visits that he confirmed

       the night before and the morning of.


[20]   Moreover, when asked why termination of parental rights was in the best

       interests of Child, Sternberg stated:


               [Child] is going to be two years old in two weeks. She is with a
               foster family, it is the only family she’s ever known, besides on
               [sic] that almost—only two and a half month trial home visit
               with mom. She’s been placed there since birth. She is bonded
               and engaged fully with this family. They support her. She’s got
               some medical issues going on right now and foster parents have

       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020   Page 13 of 14
               been on top of addressing these medical issues in making the
               drive down to Carmel and to Indianapolis to get these issues
               resolved.


       (Id. at 42.)


[21]   For these reasons, we cannot say termination was not in Child’s best interest

       when testimony by a DCS representative, Father’s pattern of conduct, and

       Father’s criminal history support the trial court’s conclusion. See M.M. v.

       Elkhart Cty. Office of Family & Children, 733 N.E.2d 6, 13 (Ind. Ct. App. 2000)

       (recommendations that parental rights be terminated, coupled with evidence

       that the conditions that resulted in the removal of Child from parent’s care will

       not be remedied, support a finding that termination is in the child's best interest)

       abrogated on other grounds by In re G.P., 4 N.E.3d 1158 (2014).



                                               Conclusion
[22]   DCS presented clear and convincing evidence that: (1) there was a reasonable

       probability that the conditions that resulted in the Child’s removal would not be

       remedied; and (2) termination was in Child’s best interests. Father has not

       demonstrated the trial court erred when it terminated Father’s parental rights to

       Child. Accordingly, we affirm.


[23]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-JT-2289 | March 31, 2020   Page 14 of 14